Citation Nr: 0737114	
Decision Date: 11/27/07    Archive Date: 12/06/07

DOCKET NO.  05-18 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a heart disability, 
claimed as secondary to service-connected post-traumatic 
stress disorder (PTSD).

2.  Entitlement to hypertension, claimed as secondary to 
service-connected PTSD.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1966 to 
September 1968.

The present matters come before the Board of Veterans' 
Appeals (Board) on appeal from a July 2004 rating decision in 
which the RO denied the veteran's claims of secondary service 
connection for a heart condition and for hypertension.  In 
October 2004, the veteran filed a notice of disagreement 
(NOD).  A statement of the case (SOC) was issued in May 2005, 
and the veteran filed a substantive appeal (via a VA Form 9, 
Appeal to the Board of Veterans' Appeals) in June 2005.

In August 2007, the veteran testified during a hearing before 
the undersigned Veterans Law Judge at the RO; a transcript of 
that hearing is of record.  During the hearing, the 
representative requested, and the undersigned granted, a 60-
day abeyance period for the submission of additional medical 
evidence-specifically, the opinion of a private 
cardiologist.  To date, however, no additional evidence has 
been received.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims herein decided has been accomplished.

2.  A heart disability and hypertension were first manifested 
many years post service, and the most persuasive medical 
opinion evidence establishes that there is not likely a 
medical relationship between either the veteran's heart 
disability or his hypertension and his service-connected 
PTSD.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a heart 
disability, claimed as secondary to service-connected PTSD, 
are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.310(a) (2007).

2.  The criteria for service connection for a hypertension 
disability, claimed as secondary to service-connected PTSD, 
are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.310(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2006) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claims, as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible 
for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a 
substantially complete application for benefits is received, 
proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claims; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claims, in accordance with 
38 C.F.R. § 3.159(b)(1).

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, in an April 2004 pre-rating letter, the RO 
provided notice to the appellant regarding what information 
and evidence was needed to substantiate the claims for 
secondary service connection for both a heart disability and 
hypertension, as well as what information and evidence must 
be submitted by the appellant, what information and evidence 
would be obtained by VA, and the need for the appellant to 
advise VA of and to submit any further evidence that is 
relevant to the claims.  This letter clearly meets 
Pelegrini's content of notice requirements, as well as the 
VCAA's timing of notice requirement.

While the RO has not provided notice as to the assignment of 
disability ratings or effective dates, consistent with 
Dingess/Hartman, on these facts, such omission is not shown 
to prejudice the veteran.  As the Board's decision herein 
denies the claims for secondary service connection, no 
effective date or higher rating is being, or is to be, 
assigned.  Accordingly, there is no possibility of prejudice 
to the veteran under the notice requirements of 
Dingess/Hartman.

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters on appeal.  Pertinent medical 
evidence associated with the claims file consists of the 
veteran's service medical records, post-service private 
medical records, outpatient treatment records from the VA 
Medical Center (VAMC) in Columbia, Missouri, as well as VA 
examination reports.  Also of record and considered in 
connection with these claims are a transcript of the 
veteran's August 2007 Board hearing and various written 
statements by the veteran and by his representative, on his 
behalf.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the appellant has been notified and made aware of the 
evidence needed to substantiate these claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with either claim.  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the appellant or to have any effect on the 
appeal.  Any such error is deemed harmless and does not 
preclude appellate consideration of the matters on appeal, at 
this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 539, 
543 (2006) (rejecting the argument that the Board lacks 
authority to consider harmless error).  See also ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


II.  Factual Background

The veteran's service medical records are negative for 
evidence of heart problems or hypertension.  An August 1968 
service medical record does note a blood pressure reading of 
140/88 when the veteran complained of a headache.  The 
examiner noted the regular rhythm of the heart and the 
absence of a murmur.  The report of August 1968 discharge 
examination reflects no abnormalities of the heart or of the 
vascular system.

On VA examination in March 1969 for other claimed disorders, 
it was noted that the veteran's heart was not enlarged and 
his heart sounds were of good quality.  There were no murmurs 
detected and cardiac rhythm was noted as regular.  There was 
no evidence of arteriosclerosis of the peripheral vessels and 
no cardiac decompensation was noted.

Post service private medical records dated from July 1986 to 
October 2002 reflect the veteran's history of hypertension 
and treatments for myocardial infarctions in 1986 and 1990, 
coronary artery disease, angioplasty of the right coronary 
artery in October 1996, and carotid occlusive disease in 
2002.  The veteran's risk factors for atherosclerotic 
disease, listed in an August 2002 private medical record, 
were male gender with histories of hyperlipidemia, 
hypertension, smoking, severe peripheral vascular disease as 
well as coronary vascular disease.  A family history of heart 
problems was also noted, to include his mother's first 
myocardial infarction at the age of 52, and his father's 
death at the age of 52 from atherosclerotic disease of the 
aorta.

VA outpatient medical records dated from June 2003 to April 
2004 show that the veteran's hypertension was under good 
control, and a March 2004 record reflects his report that he 
sustained his first heart attack in 1986, at age 40..

In a signed March 2004 letter, Dr. S.B.L., one of the 
veteran's private physicians, stated that it is well 
recognized that the relationship between stress anxiety and 
depression is a strong link in the contribution to heart 
disease.  He wrote that the veteran had significant coronary 
artery disease, at least partially contributed to by PTSD.  
The doctor noted that he wrote the letter regarding the 
relation of PTSD to heart disease at the veteran's request.

On VA examination in July 2004, the veteran complained that 
several disorders, including coronary artery disease and 
hypertension, were secondary to his PTSD.  The examiner noted 
that the veteran first experienced a myocardial infarction in 
1986 and underwent coronary artery bypass grafting with left 
carotid endarterectomy and stenting.  The examiner reiterated 
the examiner's report that he had no diagnosis of coronary 
artery disease, cardiovascular disease or hypertension while 
in service, and that the first indication of a cardiovascular 
problem came at the time of the veteran's first myocardial 
infarction in 1986.  Subsequently, the veteran had a reported 
intercurrent five angioplasties and sustained another 
myocardial infraction approximately four or five years after 
the first.  The examiner also noted that the veteran had 
revascularization of the lower extremities with bilateral 
iliac stenting.  

On examination, the veteran stood 71 inches tall and weighed 
185 pounds.  Blood pressure readings were 132/84, 138/82, and 
136/84.  His heart revealed normal sinus rhythms without any 
murmurs or clicks.  Percussion of the chest revealed a normal 
cardiac silhouette.  It was noted that the veteran was now an 
occasional cigarette smoker.  The diagnoses included coronary 
artery disease and hypertension.  The VA examiner opined that 
it was less likely than not that the veteran's heart 
condition and hypertension were related to service in that 
neither was diagnosed until 1986; and that listed ongoing 
risk factors included male gender, the fact that the veteran 
was and remained a smoker, and that he had a history of 
elevated cholesterol.  

During the August 2007 Board hearing, the veteran and his 
representative asserted that, when veteran's emotional issues 
are triggered, he has an overwhelming emotional feeling and 
notices a physical sensation in his chest area (Transcript at 
5).  The representative also commented that the veteran's 
PTSD contributed to the veteran's past instances of 
uncontrolled hypertension (Transcript at 7).  The veteran 
testified that when he awakens from nightmares, he can feel 
the blood pressure pounding on his arm (Transcript at 8).  


III.  Secondary Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during a 
veteran's active service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.

Under 38 C.F.R. § 3.310(a), service connection may be granted 
for disability proximately due to or the result of a service-
connected disease or injury.  That regulation permits service 
connection not only for disability caused by service-
connected disability, but for the degree of disability 
resulting from aggravation to a nonservice-connected 
disability by a service-connected disability.  See 38 C.F.R. 
§ 3.310 (2007).  See also Allen v. Brown, 7 Vet. App. 439, 
448 (1995).

Considering the evidence in light of the above-noted legal 
authority, the Board finds that each claim on appeal must be 
denied.

Initially, the Board notes that the appellant has not 
specifically alleged, and the record does not reflect, that 
the appellant has current heart disability or hypertension 
directly related to military service.  No heart problems or 
hypertension were shown in service.  The first recorded onset 
of heart problems and hypertension were first noted in 1986, 
eighteen years after the veteran's discharge from active 
service.  There also is no opinion relating either current 
heart disability hypertension to service.

The appellant essentially has limited his claims to ones for 
service connection as secondary to service-connected PTSD.  
However, the Board finds that the most persuasive medical 
opinion evidence to address the matter of medical 
relationship  weighs against each claim.

As for the veteran's hypertension claim, the Board notes 
that, while the veteran testified that nightmares brought on 
by his PTSD elevated his blood pressure, neither the veteran 
nor his representative has presented, identified, or even 
alluded to the existence of any medical evidence or opinion 
even suggesting that the veteran's PTSD caused or aggravates 
his hypertension.  

As indicated above, the Board notes that one of the veteran's 
private physicians, Dr. S.B.L., offered an opinion in March 
2004 that tends to support a relationship between the 
veteran's heart problems and his service-connected PTSD.  Dr. 
S.B.L. stated that it was "well recognized that the 
relationship between stress anxiety and depression is a 
strong link in the contribution to heart disease."  The 
physician also wrote that the veteran's coronary artery 
disease was at least partially contributed to by PTSD 
(emphasis added).  However, the basis for the opinion was not 
identified.   Aside from the veteran's narrative history, the 
physician did not provide a stated evidentiary or medical 
rationale for the conclusory opinion provided.   These 
deficiencies diminish the probative value of the opinion.  
See, e.g., Reonal v. Brown, 5 Vet. App. 458, 461 (1993); 
Sklar v. Brown, 5 Vet. App. 140 (1993).  Moreover, the fact 
that the physician treated the veteran for a period of time-
without more-does not add significantly to the probative 
value of the opinion.   The Court has expressly declined to 
adopt a "treating physician rule" that would afford greater 
weight to the opinion of a veteran's treating physician over 
the opinion of a VA or other physician.  See, e.g., Winsett 
v. West, 11 Vet. App. 420 (1998), citing Guerrieri v. Brown, 
4 Vet. App. 467 (1993).  In addition, the Board points out 
that  Dr. S.B.L. stated only that PTSD at least partially 
contributed to heart disease, but did not opine that the 
veteran's PTSD either caused or aggravated the veteran's 
heart disability, as required by 38 C.F.R. § 3.310(a).

By contrast, the Board finds that the opinion of the July 
2004 VA examiner that there is not likely a medical 
relationship between either heart disability or hypertension 
and service-connected PTSD constitutes probative evidence on 
the question of a secondary relationship for each claim.  
Clearly, the VA examiner based his opinion on interview with 
an examination of the veteran, and consideration of the 
veteran's documented medical history and assertions (via 
review of the veteran's entire claims file).  The examiner 
also provided a stated basis, or rationale, for the opinion.  
As such, the Board accords greater probative weight to the 
opinion of the July 2004 VA examiner.  See Hayes v. Brown, 5 
Vet. App. 60, 69-70 (1993) ("It is the responsibility of the 
BVA to assess the credibility and weight to be given the 
evidence") (citing Wood v. Derwinski, 1 Vet. App. 190, 192-
93 (1992)).  See also Guerrieri v. Brown, 4 Vet. App. 467, 
470-471 (1993) (the probative value of medical evidence is 
based on the physician's knowledge and skill in analyzing the 
data, and the medical conclusion the physician reaches; as is 
true of any evidence, the credibility and weight to be 
attached to medical opinions are within the province of the 
Board).  

In addition to the medical evidence, the Board has considered 
the veteran and his representative's oral and written 
assertions that his heart disorder and hypertension are 
secondary to his service-connected PTSD.  The appellant is 
certainly competent to describe his own symptoms (see Falzone 
v. Brown, 8 Vet. App. 398, 403 (1995); Heuer v. Brown, 7 Vet. 
App. 379, 384 (1995)), and the representative is competent to 
reiterate the veteran's assertions and provide argument on 
his behalf.  However, as neither is shown to be other than a 
layperson without the appropriate medical training and 
expertise, neither is not competent to render a probative 
opinion on a medical matter-such as whether there exists the 
required medical relationship between the claimed 
disabilities and service-connected PTSD.  See Bostain v. 
West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) (a layman is generally not 
capable of opining on matters requiring medical knowledge).  
As such, the lay assertions in this regard have no probative 
value.

Under these circumstances, the Board finds that the claims 
for secondary service connection for a heart disability and 
for hypertension must be denied.  In reaching these 
conclusions, the Board has considered the applicability of 
the benefit-of-the-doubt doctrine.  However, as the 
preponderance of the evidence is against each claim, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).


ORDER

Service connection for a heart disability, claimed as 
secondary to service-connected PTSD, is denied.

Service connection for hypertension, claimed as secondary to 
service-connected PTSD, is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


